Citation Nr: 1035364	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-33 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to December 28, 2009, 
for a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  

2.  Entitlement to an effective date prior to December 28, 2009, 
for the award of Chapter 35 dependents' educational benefits.  

3.  Entitlement to an increased disability rating for plantar 
keratoses/tyloma of the left foot, currently rated as 30 percent 
disabling.  

4.  Entitlement to an increased disability rating for residuals 
of a stab wound of the neck, currently rated as 30 percent 
disabling.  

5.  Entitlement to an increased disability rating for mood 
disorder, currently rated as 50 percent disabling as of December 
28, 2009, and as 30 percent disabling prior to that date.  

6.  Entitlement to service connection for calluses of the right 
foot.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-
Law


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1972, 
and from July 1973 to July 1982.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston Salem, North 
Carolina.  


REMAND

In August 2010, the Veteran, through his attorney representative, 
requested that he be scheduled for a videoconference hearing 
before the Board hearing.  Such hearings are scheduled by the RO.  

Accordingly, this case is REMANDED to the RO for the following 
action:

The RO should schedule the Veteran for a 
videoconference hearing before the Board in 
accordance with the docket number of the 
Veteran's appeal.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



